DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Tinsley (Reg. no. 72,621) on March 17, 2022.

The application has been amended as follows: 

1. (Currently Amended) A method comprising: 

attempting, by the first UE device, to decode the encoded packet; 
in response to successfully attempting to decode the encoded packet to retrieve decoded data, presenting the decoded data to a first user; 
in response to unsuccessfully attempting to decode the encoded packet, transmitting a request for retransmission of the encoded packet;
receiving, at a second UE device, the request for retransmission;
determining, at the second UE device, whether the request for retransmission was received within a retransmission time-window;
if the request for retransmission was received within the retransmission time-window, retransmitting, by the second UE device, the encoded packet, via a first D2D communication link to the first UE device; 
receiving, at the first UE device, [[a]]the retransmission of the encoded packet from [[a]]the second UE device via [[a]]the first D2D communication link, the first UE device associated with the first user and the second UE device associated with a second user; and 
successfully decoding the retransmitted encoded packet to retrieve the decoded data.

6. (Currently Amended) The method of claim 1, further comprising: 

comparing, at the second UE device, a signal strength of the received request for retransmission with a threshold; 
if the signal strength exceeds the threshold, retransmitting, by the second UE device, the encoded packet, via the first D2D communication link, to the first UE device.

7. (Cancelled).

12. (Currently Amended) A system comprising: 
a first user equipment (UE) device comprising: 
a receiver configured to receive an encoded packet, 

a transmitter configured to transmit a request for retransmission, in response to an unsuccessful attempt to decode the encoded packet,
the receiver further configured to receive a retransmission of the encoded packet from a second UE device via a first D2D communication link, the first UE device associated with the first user and the second UE device associated with a second user, the controller further configured to decode the retransmitted encoded packet to retrieve the decoded packet;
a second UE device comprising: 
a receiver configured to receive the request for retransmission from the first UE device,
a controller configured to determine whether the request for retransmission was received within a retransmission time-window, and 
a transmitter configured to retransmit the encoded packet, via the first D2D communication link, to the first UE device, if the request for retransmission was received within the retransmission time-window.

17. (Currently Amended) The system of claim 12, further comprising: 
[[a]]the second UE device comprising: 

[[a]]the controller configured to compare a signal strength of the received request for retransmission with a threshold, and 
[[a]]the transmitter configured to retransmit the encoded packet, via the first D2D communication link, to the first UE device, if the signal strength exceeds the threshold.

18. (Cancelled). 

22. (Currently Amended) A first user equipment (UE) device comprising: 

a controller configured to present decoded data to a first user in response to successfully decoding the encoded packet to retrieve the decoded data; and 
a transmitter configured to transmit a request for retransmission of the encoded packet in response to the receiver unsuccessfully decoding the encoded packet, 
wherein the request for retransmission is received at a second UE device to determine whether the request for retransmission was received within a retransmission time-window, 
if the request for retransmission was received within the retransmission time-window, the second UE device retransmits the encoded packet, via a first D2D communication link to the first UE device,
the receiver configured to receive a retransmission of the encoded packet from a second UE device via a first D2D communication link and configured to decode the retransmitted encoded packet, the first UE device associated with the first user and the second UE device associated with a second user. 

26. (Currently Amended) A first user equipment (UE) device comprising: 
a receiver configured to receive, from a second UE device, a request for retransmission of an encoded packet that was received and unsuccessfully decoded at the second UE device; 
a controller configured to determine whether the request for retransmission was received within a retransmission time-window, and to determine whether any other UE device has already retransmitted the encoded packet to the first UE device; and 
a transmitter configured to retransmit the encoded packet to the first UE device only if the encoded packet has not been retransmitted and only if the request for retransmission was received within the retransmission time-window, via a first D2D communication link to the second UE device.

Allowable Subject Matter
Claims 1 – 6, 8 – 17, and 19 – 28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

	LI discloses the first UE determines to start an assistance relay service when it is unable to directly perform data transmission with the base station, and the data transmission for the retransmission is transmitted by the base station to the second UE for the second UE to forward to the first UE in a D2D communication manner. While the second UE “retransmits” the data transmission, the second UE is configured to be a relay device that requires the retransmission to be permitted by the base station to respond to the retransmission. As such, LI does not explicitly disclose “attempting, by the first UE device, to decode the encoded packet; in response to successfully attempting to decode the encoded packet to retrieve decoded data, presenting the decoded data to a first user; in response to unsuccessfully attempting to decode the encoded packet, transmitting a request for retransmission of the encoded packet; receiving, at a second UE device, the request for retransmission; determining, at the second UE device, whether the request for retransmission was received within a retransmission time-window; if the request for retransmission was received within the retransmission time-window, retransmitting, by the second UE device, the encoded packet, via a first D2D communication link to the first UE device; receiving, at the first UE device, the retransmission of the encoded packet from the second UE device via the first D2D communication link, the first UE device associated with the 

	CHEN discloses first UE receiving discovery information sent by second UE, where the device discovery information includes UE identification information and attribute information of the UE, and the first UE performs D2D discovery and/or D2D communication under the condition that the device discovery information is consistent with a preset condition. While CHEN discloses broadcasting D2D discovery message, CHEN does not explicitly disclose the D2D discovery message is generated in response to able/unable to decode the received data. As such, CHEN does not explicitly disclose “attempting, by the first UE device, to decode the encoded packet; in response to successfully attempting to decode the encoded packet to retrieve decoded data, presenting the decoded data to a first user; in response to unsuccessfully attempting to decode the encoded packet, transmitting a request for retransmission of the encoded packet; receiving, at a second UE device, the request for retransmission; determining, at the second UE device, whether the request for retransmission was received within a retransmission time-window; if the request for retransmission was received within the retransmission time-window, retransmitting, by the second UE device, the encoded packet, via a first D2D communication link to the first UE device; receiving, at the first UE device, the retransmission of the encoded packet from the second UE device via the first D2D communication link, the first UE device associated with the first user and the second UE device associated with a second user; and successfully decoding the retransmitted encoded packet to retrieve the decoded data.”



attempting, by the first UE device, to decode the encoded packet; in response to successfully attempting to decode the encoded packet to retrieve decoded data, presenting the decoded data to a first user; in response to unsuccessfully attempting to decode the encoded packet, transmitting a request for retransmission of the encoded packet; receiving, at a second UE device, the request for retransmission; determining, at the second UE device, whether the request for retransmission was received within a retransmission time-window; if the request for retransmission was received within the retransmission time-window, retransmitting, by the second UE device, the encoded packet, via a first D2D communication link to the first UE device; receiving, at the first UE device, the retransmission of the encoded packet from the second UE device via the first D2D communication link, the first UE device associated with the first user and the second UE device associated with a second user; and successfully decoding the retransmitted encoded packet to retrieve the decoded data” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 12, 22, and 26.

Dependent claims 2 – 11, 13 – 21, 23 – 25, and 27 – 28 further limit the allowed independent claims 1, 12, 22, and 26. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHRISTOFFERSSON et al – the UE receives transmission packet from the network node, decodes the received packet, and encodes the packet and retransmits to other UE in the group if decoding is successful, or waits for retransmission from network node or UE in the group if decoding is unsuccessful, where the retransmission is performed simultaneously as retransmission from the network node to the other UE in the group

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468